Citation Nr: 0604518	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  05-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the withholding of the veteran's disability 
compensation benefits back to and including December 2001 in 
order to avoid full payment of both military retired pay and 
full VA compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956, and from December 1956 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran has also appealed the denial of 
multiple claims denied in December 2001 and April 2002 rating 
decisions.  These will be the subject of another decision.  

The veteran requested a hearing before the Board in 
Washington, DC.  However, prior to the date of the hearing, 
he submitted a written statement withdrawing his request.  In 
January 2006, the Board granted his motion to advance the 
case on the Board's docket.  This was interpreted as applying 
to both the instant claim as well as the veteran's other 
claim currently before the Board.  Also in January 2006, the 
veteran's accredited representative stated that the veteran 
waived RO consideration of additional evidence and argument 
the veteran submitted since the last supplemental statement 
of the case was issued in August 2005.  This waiver included 
evidence submitted by the veteran in December 2005.


FINDINGS OF FACT

1.  The veteran retired from the Army in May 1979 with over 
25 years of active service.  

2.  In a November 1980 rating decision, the veteran was award 
a combined 60 percent disability rating, effective from May 
1979, the date of receipt of his service separation.  

3.  VA and Department of Defense records show that at the 
time of the November 1980 rating decision, the veteran 
elected to receive retired pay instead of VA compensation 
benefits.  

4.  VA compensation benefits awarded in the December 2001, 
and April 2002 decisions were withheld because he was been 
receiving military retired pay.  He was notified of the need 
to elect to waive retirement benefits, if he desired to 
receive VA compensation, in January 2002.  

5.  In a signed VA Form 21-651, Election of Compensation In 
Lieu of Retired Pay or Waiver of Retired Pay to Secure 
Compensation Form received at VA in June 2002, the veteran 
elected to receive VA compensation benefits in lieu of the 
total amount of retired pay, or waive that portion of his 
retired pay equal in amount to the compensation awarded by 
VA.  

6.  Department of Defense records reflect the veteran's 
waiver of retirement pay was effective February 1, 2003, and 
resulted in full payment of VA benefits to the veteran 
effective February 1, 2003.  


CONCLUSION OF LAW

Withholding of the veteran's VA compensation benefits to 
avoid double payment of both full VA compensation benefits 
and full military retired pay was proper.  38 U.S.C.A. § 
5304(a) (West 2002); 38 C.F.R. §§ 3.700, 3.750 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The Court also stated that an appellant does have the right 
to VCAA content-complying notice and proper subsequent VA 
process.  The veteran was sent several content-complying 
notice letters regarding the VCAA, including in March 2001.  
The Board notes that this claim arose out of several claims 
for compensation and increased ratings, which ultimately led 
to a decision dealing with competency in April 2002.  The 
military retirement issue can be viewed as a "downstream" 
issue rather than in an application for benefits.  As such, 
the VCAA does not require VA to provide a new notice under 
section 5103 so long as it addresses the new issue in a 
statement of the case and provided that it gave a section 
5103 notice in conjunction with the initial claim.  
VAOPGCPREC 8-03. VA satisfied its duty by means of the 
earlier letter to the veteran, as well as in the discussions 
in a letter dated in February 2003, April 2003, the January 
2005 statement of the case, and the August 2005 supplemental 
statement of the case.  By means of these documents, the 
veteran was told of the requirements for payment of VA 
compensation in lieu of retirement benefits.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

To the extent that the timing of VCAA notice in this case did 
not comply with the requirement that the notice must precede 
the adjudication, the action of the agency of original 
jurisdiction described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  For these reasons, the veteran has not been 
prejudiced by the late timing of the VCAA notice.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA medical and documentary evidence 
has been obtained.  Therefore, no further assistance to the 
veteran is required.

II.  Waiver of Retired Pay

The veteran retired from active duty in 1979.  He filed his 
initial claim for benefits upon separation from service, and 
he is service-connected for multiple conditions, as reflected 
in a November 1980 award letter.  That letter shows a 
combined evaluation of 60 percent was effective from May 
1979.  He filed claims for increased ratings and service 
connection in March 2000.  His claims folder was lost and has 
been rebuilt.  A report of contact dated in May 2000 reflects 
that he waived VA compensation for military retired pay with 
regard to his 1980 award, and he was still in that status.  

In a December 2001 rating decision, service connection was 
granted for prostate cancer and post traumatic stress 
disorder, as well as increased ratings for multiple service-
connected disorders.  His combined rating was 100 percent as 
of March 2000.  His prostate cancer was also independently 
rated as 100 disabling as of August 21, 2001.  Additionally, 
a finding of incompetency was proposed.  In an April 2002 
rating decision, the veteran was declared incompetent.  

When benefits were awarded as a result of the December 2001 
rating decision, the veteran was informed by letter dated in 
January 2002 that he had previously elected to receive 
retired pay, and had not elected to receive VA compensation 
in lieu of retired pay.  As such, his VA benefits were being 
withheld.  He was instructed that, if he would like elect to 
receive VA compensation benefits in lieu of military retired 
pay, he should complete and return VA Form 21-651, Election 
of Compensation in Lieu of Retired Pay or Waiver of Retired 
Pay to Secure Compensation from Department of Veterans 
Affairs.  

The veteran disagreed with the proposal to find him 
incompetent.  In an April 2002 rating decision, the RO denied 
service connection for several conditions and found him 
incompetent as of April 8, 2002.  In an April 2002 
notification letter as to incompetency, the RO explained that 
as the veteran had not elected to receive VA compensation in 
lieu of military retired pay, no further action would be 
taken.  It was explained that, if he elected to receive VA 
compensation, someone would be appointed to handle his VA 
compensation benefits.  

The veteran disagreed with the April 2002 decision regarding 
competency in May 2002.  In June 2002, he submitted his 
completed VA Form 21-651 election form, electing to receive 
VA compensation and waive his military retired pay.  Also in 
June 2002, he appointed his wife as his payee to handle his 
VA funds, as he had been declared incompetent.  In September 
2002, he wrote to VA stating he was now competent, and 
requested that VA review his claim for competency.  

In a January 2003 rating decision, the RO found the veteran 
again competent.  Thus, his period of incompetency was from 
April 8, 2002, to May 28, 2002.  In a February 2003 notice 
letter, the veteran was informed that his compensation 
payments had been started based upon his election form 
received in June 2002.  He was provided information as to the 
start date of his payments, and as to amounts withheld prior 
to the time his election was received.  Information as to the 
exact amounts of the veteran's retirement benefits was 
received from the Defense Finance and Accounting Service 
(DFAS) received in April 2003.  VA calculated, based on DFAS 
information, that VA would withhold $2377.00, monthly, 
effective July 2002, $2410.00, monthly beginning December 
2002, and zero beginning in February 2003, as the veteran's 
military pay adjustment had been made, and full waiver of 
military retired pay was instituted.  The veteran has 
challenged the amount of the withholdings.  He asserts that 
the declaration of incompetency resulted in his failure to 
timely file his waiver.  

As to matters of election, VA law and regulations currently 
provide and have at all relevant times provided that a 
veteran is prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c).

38 C.F.R. § 3.400(j) provides that unless otherwise provided, 
the effective date of an election of VA compensation benefits 
is the date of receipt of election, subject to prior 
payments.  38 C.F.R. § 3.400(j) (2005).

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide, in pertinent part, that:

(a) General.  Except as provided in 
paragraphs (c) and (d) of this section 
and § 3.751, any person entitled to 
receive retirement pay based on service 
as a member of the Armed Forces ... may 
not receive such pay concurrently with 
benefits payable under laws administered 
by the Department of Veterans Affairs.  
The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to 
retirement pay or compensation may elect 
which of the benefits he or she desires 
to receive.  An election of retirement 
pay does not bar him or her from making a 
subsequent election of the other benefit 
to which he or she is entitled.  An 
election filed within 1 year from the 
date of notification of Department of 
Veterans Affairs entitlement will be 
considered as "timely filed" for the 
purpose of § 3.401(e)(1).  If the veteran 
is incompetent, the 1-year period will 
begin on the date notification is sent to 
the next friend or fiduciary.  In initial 
determinations, elections may be applied 
retroactively if the claimant was not 
advised of his or her right of election 
and the effect thereof.

(c) Waiver.  A person specified in 
paragraph (a) of this section may receive 
compensation upon filing with the service 
department concerned a waiver of so much 
of his (or her) retirement pay as is 
equal in amount to the compensation to 
which he (or she) is entitled.  In the 
absence of a specific statement to the 
contrary, the filing of an application 
for compensation by a veteran entitled to 
retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2005).

38 C.F.R. § 3.401(e)(1) (2005) provides that as to awards of 
pension or compensation, when a veteran is in receipt of 
military retirement pay that awards of pension or 
compensation to or for a veteran will be effective from the 
"[d]ate of entitlement if [an election is] timely filed.  
Subject to prior payments of retirement pay."  38 C.F.R. § 
3.401(e)(3) (2005) provides that, as to reelection, the 
effective date is the "[d]ay the reelection is received by 
[VA]."

When the RO issued its decision in 1980, the veteran elected 
to receive retired pay from the military, as this resulted in 
greater pay than his VA compensation.  With his more recent 
awards of VA compensation, the veteran has waived his 
military retired pay in favor of VA compensation.  

Based upon the award of retirement pay as confirmed by DFAS, 
the RO properly withheld his VA compensation benefits until 
February 2003, the date when the veteran's military 
retirement benefits were fully waived.  The veteran urges 
that he should have received the full benefit as of December 
2001, but the DFAS records do not reflect that retirement 
benefits ceased until then.  The Board does not dispute the 
veteran's date of claim nor his date of election, as in view 
of 38 C.F.R. § 3.750(c).  However, the DFAS information shows 
that he could not receive VA compensation benefits until 
February 2003, as that was the date that he stopped receiving 
military retired pay.  The veteran cannot receive both 
payments, with the exception that he may be able to receive a 
combat injury related waiver from the DOD.  That is a 
separate matter from the current appeal.  Moreover, the 
veteran's competency is not a factor, as the issue is whether 
the VA properly withheld the compensation.  The Board finds 
that the compensation was properly withheld until such time 
as the veteran was not receiving military retired pay.  

For the reasons noted above, the Board finds that the RO 
properly withheld the veteran's disability compensation 
benefits back to and including December 2001 in order to 
avoid full payment of both military retired pay and full VA 
compensation benefits.  38 C.F.R. § 3.700 (2005).


ORDER

The appeal is denied.  




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


